Title: From James Madison to James Madison, Sr., 27 July 1788
From: Madison, James
To: Madison, James, Sr.


Hond SirNew York July 27. 1788.
Since my arrival here I have been perfectly free from my bilious symptoms, and enjoy at present my usual share of health. John continues to be sick and is in very low plight indeed. Altho’ he walks about, I think his thorough recovery extremely doubtful. He was so ill in Philada. and my stay there so short that these circumstances added to my own indisposition at the time, prevented my taking any steps with regard to Anthony. Perhaps some other opportunity may offer for making the trial you suggested. I think however there is little ground to count on much success in the case.
After a very tedious discussion, the Constitution has been ratified by the Convention of this State. It was carried by a majority of 5, the ays being 30. the noes 25. Amendments in general similar to those of Virga. are recommended, and a confidence expressed in the act of adoption that they will be incorporated in the Constitution. The Convention of N. Carolina has not been heard from since it met. Congress are at present making the arrangements for putting the Government into operation.
Remember me affectly to the family and be assured that I remain with every filial sentiment, Your Obedt son & servt.
Js. Madison Jr
